ND .    06-15-DDD56-CR
                                                                                                                          FILED IN
                           RECEIVED IN                                                                           The Court ofAp'peate
                         The Court of Appeals
COLLINS
                              Sixth District
                                                                  § IN THE 6™ DISTRICT CDUR^ DiStHCounty    Clerk,          ha vingii bden duly   signed       and authenticated.     Alleged

Waivers       and File        Stamps of Mary          Attesley     are   NOT signed by   anyone

of   proper authority.




         This    amendment of evidence                 to   be   incorporated with Applicant's

Brief as EXHIBIT F_


         IN    GOD    I    TRUST,




         Billy       Max    Collins       #1BB4Bj^k^t: ^
                                         BILL OF COST


                                            NO. 5629-C




  THE STATE OF TEXAS                                         IN THE COUNTY COURT

  VS                                                         OF


  BILLY MAX COLLINS                                          HOPKINS COUNTY, TEXAS



                                TO OFFICERS OF COURT, DR.

  FINE                      •                                                   $500.00
  COURT COSTS                                                                   $127.50

  TOTAL FINE & COURT COSTS - PAID TROUGH JAIL TIME                              $627.50

  TRANSCRIPT                                                                     $69.00
  TRANSCRIPT (COPY-IF DESIRED)                                                   $34.50

  TOTAL COURT COSTS FOR TRANSCRIPT & COPY                                       $103.50




  THE STATE OF TEXAS                  IN THE COUNTY COURT OF HOPKINS
                                      COUNTY: COUNTY CLERK OF

  HOPKINS COUNTY, do hereby certify the aboveto be a true and correct copy of the
  original bill of cost, now on file in my office.
  WITNESS MY HAND AND THE SEAL of said Court affixed at the office in the City of
  Sulphur Springs, Texas this l/^ day of             (ll/M            D\0\6 •
                                                     DEBBIE SHIRLEY, COUNTY CLERK
                                                     HOPKINS COUNTY, TEXAS

                                                     BY                     DEPUTY
                                                             TrkcV Smith
                                                                                                           CRIMINAL LAW                           § 231
22 C. J:iL_
                                                                                 exists u manifest necessity therefor, unii such discharge will not
, g ratiniv^f| in favor of the liberty of defendant.                           ~ .support it pleu uf former jeopardy.
'-rffirr iliaT' tTTe' exercise ot"'what would be| an '_
•jnnifniteti. uncertain, arid arbitrary judiciafdiscre-_ __                              Library References

Lion.jU                 ___ ~                     i                                          Criminal Law «=18l, 182, 184.
"'"''Tne'Irialjudge must give counsel a fuH_opj2or-...
 tunity"Tone heard and he ""must give careful                LiiFave & Israel Criminal Procedure Vol. :i § 2-\.2{b).
 cb'nsiHeration to alternatives to a mistrial^
TherTTs authority that manifest necessity for            An accused isjjlaced in jeopardy once he is put
decfaring^ mistrial cannot exisTTfThe trial court" on" trial before a jury so that if the jury is_
 has~an""aIEernative to declaring a mistrial which"" 'discharged without his consent he, generallyj
 protects thej*ights ot both" d'efendanfTand the cannot be triecTagain.26 However, the"discharge"
smt.fl."*"~Tfoweyer, there is also authority "that "ot a jury" prior to a verdict of conviction or
 manifest neeessfty for a mistrial can exist along- "acquittal is nofnecessarily", or in all cases, a bar
sidiTless" drastic allernatives, so long as ihe rec- "to a subsequent "trial of an" accused" under the
(Tfinnscloses that tne triaTcourt considered alter- '"Same indictment.27 Generally, there must be a"                                                                            1

TJa^iv^T'before declarmg_Ji_.mistrial^ In any' manifest, imperious, urgent, real, or "absolute ne
event, the court has the duty to obtain enough cessity for the dischafgeTSf tnTjury" without it"
information so that it is clear that a mistrial is "having rendered a ver3ict72H ariflfwhen such ne-
actually necessary."                                 cessity exists, a plea of former jeopardy will not
                                                    ^prevail on a subseqjjent trial,29 even" though a<>
Retrial for lesser offense.                         "cusedToes not consent to the^ischarge of the
   When a trial on a higher charge ends in a jury.80                                         '""
mistrial so that defendant can be retried on thi
higher charge, it is not fundamentally unfair for      On the other hand, if the jury is discharged
the state to charge and try him for a much lesser    without  verdict and without accused's consent
offense; -4 this is true whether the lesser offense for a reason legally insufficient and without an
                                                                                                                                                                 •^
                                                                                                                                                                 .
                                                                                                                                                                 ' .
is or is not a lesser included offense.*5           Absolute, imperious, overriding, or overruling ne-                                                           f^s-
                                                                               ' cessity for iCTHe" discharge is equivalent tp_an-s^
§ 231. Discharge of Jury without Verdict                                       ^cquittal^nH"lnay~Be pleaded as a"bar to a x
         A (riul court may, in ihc exercise of its sound discretion,
                                                                                 Subsequent indictment,31 as where the case is
dbcharge 11 jury without the consent of accused when there                       taken from "the jury for mere matter of conve-


19,     Me.—State v. Flick. 495 A.2d 339.                                        Mass.—Commonwealth v. Steward. 483 N.E.2d 1091. 390 Mass. 76.
20.     Maw.—Commonwealth v. Steward, 483 N.E.2d 1091, 396 Mass.                Ohio—State v. Palmieri. App.. 46 N.E.2d 318. 28 Ohio Law. Abs. 398. 13 0.0.
  7b.                                                                            517, appeal dismissed 18 N.E.2d 985, 135 Ohio Si. 30, 13 Ohio Op. 526.
N.Y.—People v. Ferguson, 494 N.E.2d 77. 67 N.Y.2d 383. 502                       28. U.S.—Oregon v. Kennedy. Or.. 102 S.Cl. 2083, 456 U.S. 667, 72
  N.Y.S.2cl l'"2.                                                                     L.Ed.2d 4it), on lemaiid Slate v. Kennedy, ti57 P.2d 717, 61 Or.App
                                                                                      469, affirmed 060 P.2d 1316, 295 Dr. 2o0—Wade v. Hunler. Kan., 69
21.     Ml    ••S.UU          r'riel. 5Ui A.2d oil.
                                                                                      S.Cl. 834, 336 U.S. 684, 93 L. Ed. 974. rehearing denied 69 S. Ct. 1152,
22. U.S.—Abdi v. Slule of Georgia. C.A.Ga.. 744 F.2d 1500, rehearing                  337 U.S. 921, 93 L. Ed. 1730.
  denied 749 F 2d 733, certiorari denied 105 S.Cl. 1871,471 U.S. 1006,                  U.S. v. Jarvis, C.A.9(Cal.), 792 F.2d 767, certiorari denied 107 S.Cl.
  85 L. Ed. 2d 164.
                                                                                      182. 479 U.S. 852, 93 L. Ed. 2d 116.
23.     N.Y.—People v. Ferguson, 494 N.E.2d 77. 67 N.Y.2d 38J, 502               Ill —People v. Thomas. 155 N.E.2d 16. 15 ill.2d 344, certiorari denied
  N.Y.S.2il 972.                                                                  Thomas v, Illinois. 79 S.Cl. 1143. 359 U.S. 1005. 3 L. Ed. 2d 1034.
24.     S.C.—Stale v. Mills. 314 S.E.Id 324. 28 1 S.C. 60. oerlinrart denied     NY.—McCabe v. County Court of Bronx County, 199 N.Y.S.2d 247,
      Mills v. South Carolina, 105 S.Cl. 324, 469 U.S. 930, 83 L. Ed. 2d 261.
                                                                                   24 Misc. 2d 477.
25.     S.C—State v. Mills, 114 S.E.2d 324, 281 S.C. 60, certiorari denied       29      US —Wade v. Hunter. Kan., 69 S. Ct. 834, 336 U.S. 684. 93 L.Ed.
  Mills v. South Carolina, 105 S.Cl. 324. 469 U.S. 930, 83 L. Ed. 2d 261.               974, rehearing 69 S. Ct. 1152, 337 U.S. 921. 93 L. Ed. 1730.
Applicability of double jeopardy to prosecution for lesser included                     Blair v. White. C.C.A.Kan.. 24 F.2d 323.
 offense see infra § 251.
                                                                                 HI.—People v. Thomas, 155 N.E.2d 16. 15 lll.2d 344. certiorari denied
26.      U.S.—Green v. U.S., App.D.C, 78 S.Cl. 22!. 355 U.S. 184, 2                Thomas v. Illinois. 79 S.Cl. 1143. 359 U.S. 1005, 3 L. Ed. 2d 1034.
  L.Ed.2d 199.
                                                                                 Mich.—Ex parte Earle, 25 N.W.2d 202, 316 Mich. 295.
27.      U.S.—U.S. v. Crosley, E.D.Pa.. 634 F. Supp. 28, affirmed 787 F.2d
584.                                                                           Nev.—State v. Helm. 209 P.2d 187, 66 Nev. 286. certiorari denied Helm
                                                                                      v. Slate of Nevada. 70 S.Cl. 794, 339 U.S. 942, 94 L. Ed. 1358.
Conn.—State v. Van Sam, 503 A.2d 557, 198 Conn. 369.
                                                                                 30. Ky.—Baker v. Commonwealth, 132 S.W.2d 766, 280 Ky. 165.
111.—People v, Thomas, 155 N.E.2d 16, 15 Ill. 2d 344, certiorari denied
  Thomas v. Illinois. 79 S.Ct. Ii43, 359 U.S. 1005, 3 L. Ed. 2d 1034.              31.     U.S.—Comcro v. U.S.. C.C.A.Cal., 48 F.2d 69.
  22CJ.S-13
                                                                           277

                                                                                                                                                                         fir
                                                                                                                                                                        'till
                                                                                                                                                                        •Ml




                   VW_. UulaJ / ?•
  §231 CRIMINAL LAW                                             Pr130 F. Supp. 198.                         41.    U.S.—Arizona v. Washington, Ariz., 98 S. Ct. 824, 434 U.S. 497,
                                                                                  54 L. Ed. 2d 717.
Cal.—People v. Valenti, 316 P.2d 633, 49 C.2d 199.
Ky.—Lillard v. Commonwealth, 267 S.W.2d 712.                                42.     Colo.—People v. Schwartz, 678 P.2d 1000.
N.J.—State v. Locklear, 108 A.2d 436, 16 N.J. 232.                          43.     Iowa—State v. Critclli, 24 N.W.2d 113. 237 Iowa 1271.
32.     U.S.—U.S. v. Harriman, D.C.N.Y., 130 F. Supp. 198.                   44.     Cal.—People v. Valenti. 316 P.2d 633, 49 C.2d 199.
N.Y.—People v. Colon, 184 N.Y.S.2d 537, 16 Misc. 2d 1061.                    Ohio—State v. Palmicri, App., 46 N.E.2d 318, 28 Ohio Law. Abs. 398, 13 0.0.
                                                                              517, appeal dismissed 18 N.E.2d 985, 135 Ohio St. 30, 13 0.0. 526.
33.     U.S.—Wade v. Hunler. Kan., 69 S. Ct. 834. 336 U.S. 684, 93 L.Ed
      974, rehearing denied 69 S. Ct. 1152, 337 U.S. 921. 93 L. Ed. 1730.     Ulah—Siaie v. Whitman, 74 P.2d 096. 93       Utah 557.

N.M.—State v. Brooks, 279 P.2d 1048, 59 N.M. 130.                           45.     U.S.—Himmelfarb v. U.S., C.A.Cal.. 175 F.2d 924. certiorari
                                                                               denied 70 S.Cl. 103, 338 U.S. 860, 94 L. Ed. 527, and Ormoni v. U.S.,
N.Y.—People ex rel. Epling v. De Voe, 136 N.Y.S.2d 650, 284 A.D.
                                                                               70 S.Cl. 103, 338 U.S. 860, 94 L. Ed. 527.
  1092, affirmed 130 N.E.2d 616, 309 N.Y. 818.
34.     U.S.—Illinois v. Somerville, III., 93 S. Ct. 1066, 410 US. 458. 35   46. U.S.—U.S. v. Wilson, Pa.. 95 S. Ct. 1013, 420 U.S. 332. 43 LEd.2d
  L.Ed.2d 425.
                                                                              232—Downum v. U.S.. Tex.. 83 S.Cl. 1033, 372 U.S. 734, 10 LEd.2d
                                                                               100.
35.     N.Y.—People v. Ferguson, 494 N.E.2d 77. 67 N.Y.2d 383. 502
      N.Y.S.2d 972.                                                         Mistrial to enable government witnesses to consult with
                                                                               attorneys
36.     NY.—People v. Ferguson, 494 N.E.2d 77, 67 N.Y.2d 383. 502
  N.Y.S.2d 972.                                                               Trial judge, who, on his own motion, declared mistrial to enable
                                                                            government's witnesses lo consult with their own attorneys abused his
37.     N.Y.—People v. Colon. 184 N,Y.S.2d 537, 18 Misc. 2d 1061.
                                                                            discretion in discharging jury and reprosecution of defendant would
Okl—Yarbrough v. Slate, 210 P.2d 375. 90 Okla. Crim. 74.                        violate double jeopardy provision of Fifth Amendment.
38.     U.S.—Wade v. Hunter, Kan., 69 S. Ct. 834. 336 U.S. 684, 93 L.Ed.     U.S.—U.S. v. Jom, Utah. 91 S. Ct. 547, 400 U.S. 470, 27 L. Ed. 2d 543
  974, rehearing denied 69 S. Ct. 1152, 337 U.S. 921. 93 L. Ed. 1730.           (per Mr. Justice Harlan, three justices concurring and two justices
39. U.S.—Wade v. Hunter, Kan., 69 S. Ct. 834, 336 U.S. 684, 93 L.Ed.           concurring in judgment).
  974, rehearing denied 69 S. Ct. 1152, 337 U.S. 921, 93 L. Ed. 1730.
                                                                            Prior relationship of judge with victim
Mich.—Ex parte Earle, 25 N.W.2d 202, 316 Mich. 295.
                                                                              Disqualification of trial judge based on his prior relationship with
                                                                                                                                                      •::a-
40.     Me.—State v. Flick, 495 A.2d 339.                                   robbery victim clearly necessitated declaration of mistrial, and subse-

                                                                       278
      § 229           CRIMINAL LAW                                                                                                     22 C. J. S.         %
     after the - jury have been impaneled, there is                            former jeopardy.7


                                E.    MISTRIAL; DISCHARGE OK JURY WITHOUT VERDICT

                       istrial in General                                      ends of public justice would otherwise be defeat
               When a mistrial is declared over defendant's objection, the     ed. >• In effect, the manifest necessity test pro
     government has the right to retry the defendant only where                tects defendant against bad faith conduct by the
     there i.4 manifest necessity for the net, or (he ends of public
     justice would otherwise be defeated.
                                                                               judge or prosecutor which results in a mistrial
                                                                               being declared and gives the prosecution a more
               Library References                                              favorable opportunity to convict defendant.12
                  Criminal Ijaw ©=!&>, 1B4.                                     Manifest necessity for declaring a mistrial ad
                  LaFave &• Israel Criminal Procedure Vol. 3 § 24.2(b).        mits of no precise formulation I3 or mechanical
                                                                               application," for the high degree of necessity.
        Generally, the double jeopardy clause does not                         mandated by the phrase can be found in a variety
 prevent the government from forcing defendant                                of circumstances;15 accordingly, the degree of
 to submit to a second trial where the first trial                            deference to be accorded the trial judge's deter
 ended in a mistrial.8 The practical justification                            mination of manifest necessity varies with the
 for the exception to the "one trial" rule so as to                           circumstances of each case.16 The strictest scru
 permit a retrial of defendant after a mistrial is                            tiny is applied to the court's determination where
 simply that it is fairer to both defendant and the                           accused claims that the mistrial was intentionally
 government.9 However, when a mistrial is de                                  caused by the prosecution.17 At the other end of
 clared over defendant's objection, the govern                                the spectrum, great deference is accorded the
 ment has the right to retry defendant only where                             triaTjudge's conclusion trTaTajnistrial is required
 there is manifest necessity for the act,10 or the                            rJecause of a deadlocked jiiry> Any doubt must.

 7.      Kan.—Slate v. Rush, 26 P.2d 581, 138 Kan. 465.                       11. U.S.—U.S. v. Sanford, Mont., 97 S. Ct. 20, 429 U.S. 14, 50 L.Ed.2d
 N.Y.—People ex rel. Sabatina v. Jennings. 177 N.Y.S. 210, 108 Misc.             17. on remand 547 F.2d 1085—U.S. v, Dinitz, Fla., 96 S.Cl. 1075,
      93, 37 N.Y.Cr. 550. affirmed 185 N.Y.S. 949, 194 A.D. 950.                   424 U.S. 600, 47 L. Ed. 2d 267, on remand 538 F.2d 1214, rehearing
                                                                                   denied 542 F.2d 1174, certiorari denied 97 S. Ct. 1133, 429 U.S. 1104,
Tex.—Garza v. State, Cr.App.. 658 S.W.2d 152, certiorari denied Texas              51 L. Ed. 2d 556—U.S. v. Wilson, Pa., 95 S.Cl. 1013, 420 U.S. 332, 43
      v. Garza, 104 S.Cl. 194, 464 U.S. 863, 78 L. Ed. 2d 171.                        L.Ed.2d 232—U.S. v. Jorn, Utah, 91 S. Ct. 547, 400 U.S. 470, 27
8.      U.S.—U.S. v. Scotl, Mich., 98 S.Cl. 2187, 437 U.S. 82. 57 L.Ed.2d           L.Ed.2d 543 (per Mr. Justice Harlan, three justices concurring in
      65. on remand 579 F.2d 1013, ceniorari denied 99 S.Cl. 1266, 440             judgment)—Gori v. U.S.. N.Y.. 81 S. Ct. 1523, 367 U.S. 364, 6 L.Ed.
      U.S. 929. 59 L. Ed. 2d 486. rehearing denied 99 S. Ct. 226, 439 U.S.            2d 901, rehearing denied 82 S. Ct. 25. 368 U.S. 870. 7 L. Ed. 2d 70.
      883, 58 L. Ed. 2d 197—Jcffers v. U.S., Ind., 97 S. Ct. 2207. 432 U.S.
                                                                                     U.S. v. Perez, 22 U.S. 579, 9 Wheat. 579, 6 L. Ed. 165.
      137. 53 L. Ed. 2d 168, rehearing denied 98 S. Ct. 241, 434 U.S. 880, 54
      L. Ed. 2d 164—Lee v. U.S., Ind.. 97 S.Cl. 2141, 432 U.S. 23, 53 L.Ed.         U.S. v. Salvador, C.A.Ariz., 740 F.2d 752, certiorari denied 105
      2d 80—U.S. v. Taleo, N.Y.. 84 S. Ct. 1587, 377 U.S. 463, 12 L.Ed.2d        S.Cl. 978, 469 U.S. 1196, 83 L. Ed. 2d 980.
      448.
                                                                              Mo.—State v. Fiizpatrick, 676 S.W.2d 831.
        U.S v Si.^cr. C.A 8(Miiin.j. 785 F.;d 22S. ceniorari Jenioj !U7       N.J.—Siaio •„. Abbaii, 493 A.2d 513, 99 N.J. 416.
     S.Ct. 273, 479 U.S. 883, 93 L. Ed. 2d 249—U.S. v. Borokinui, C.A.Va.,
     748 F.2d 2J6.                                                            12. Colo.—People v. Schwarlz. 678 P.2d 1000.
Mass.—A Juvenile v. Commonwealth, 465 N.£.2d 240, 392 Muss. 52.               13. U.S.—Abdi v. Stale of Georgia, C.A.Ga.. 744 F.2d 1500, rehearing
                                                                                denied 749 F.2d 733. certiorari denied 105 S.Cl. 1871, 471 U.S. 1006,
9.     U.S.—U.S. v. Wilson, Pa., 95 S. Ct. 1013. 420 U.S. 332, 43 L.Ed.2d
                                                                                85    L. Ed. 2d 164.
      232.

10.      U.S.—Arizona v. Washington. Ariz.. 98 S. Ct. 824, 434 U.S. 497.       14.     U.S.—Abdi v. Slate of Georgia. C.A.Ga., 744F.2d 1500, rehearing
      54 L. Ed. 2d 717—U.S. v. Sanfoid. Mont.. 97 S.Cl. 20. 429 U.S. 14, 50       denied 749 F.2d 733, certiorari denied 105 S.Cl. 1871, 471 U.S. 1006,
                                                                                85 L. Ed. 2d 164.
      L.Ed.2d 17, on remand 547 F.2d 1085—U.S. v. Diilitz, Fta.. 96 S. Ct.
      1075, 424 U.S. 600, 47 L. Ed. 2d 267. on remand 538 F.2d 1214,           15. U.S.—Abdi v. Slateof Georgia, C.A.Ga., 744 F.2d 1500. rehearing
     rehearing denied 542 F.2749 F.2d 733, ceniorari denied 105 S. Ct. 1871, 471 U.S. 1006,
     U.S. 1104. 51 L. Ed. 2d 556—U.S. v. Wilson, Pa., 95 S. Ct. 1013. 420          85 L. Ed. 2d 164.
     U.S. 332. 43 L. Ed. 2d 232.
                                                                             16.      U.S.—U.S. v. Jurvis, C.A.9(Cal.j, 792 F.2d 767. certiorari denied
       U.S. v. Perez. 22 U.S. 579. 9 Wheat. 579, 6 L. Ed. 165.                   107 S. Ct. 182, 479 U.S. 852, 93 L. Ed. 2d 116—U.S. v. Jaramillo, C.A.
       •U.S.    v. Weils, C.A.IO(Cola). 790 F.2d 73.                            Nev., 745 F.2d 1245, certiorari denied 105 S. Ct. 2142, 471 U.S. 1066,
                                                                                85    L. Ed. 2d 499.
Conn.—State v. Van Sant, 503 A.2d 557, 198 Conn. 369.
                                                                             17.     U.S.—U.S. v. Jarvis, C.A.9(Cal.). 792 F.2d 767, certiorari denied
D.C.—U.S. v. Glover. 731 F.2d 41. 235 U.S.App.D.C. 194.                         107 S. Ct. 182. 479 U.S..852. 93 L. Ed. 2d 116.
Me.—State v. Frtel, 500 A.2d 631.
                                                                             18. U.S.—U.S. v. Jarvis, C.A.9(Cal.), 792 F.2d 767, certiorari denied
Nev.—State v. Comicry. 679 P.2d 1266. 100 Nev. 256.                             107 S.Cl. 182, 479 U.S. 852. 93 L.£d.2d 116.

                                                                        276